Citation Nr: 1449833	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-47 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent disabling for chronic ligamentous strain of the lumbar spine. 

2.  Entitlement to an initial disability rating in excess of 10 percent disabling for degenerative arthritis of left knee joint.

3.  Entitlement to an initial disability rating in excess of 10 percent disabling for hypertensive heart disease.

4.  Entitlement to an initial disability rating in excess of 10 percent disabling for hypertension.

5.  Entitlement to an initial compensable evaluation for service-connected hypertensive chronic headaches.

6.  Entitlement to an initial disability rating in excess of 10 percent disabling for bilateral tinnitus.

7.  Entitlement to an initial compensable evaluation for service-connected status post appendectomy with scar.

8.  Entitlement to service connection for chronic ligamentous strain of the left shoulder.

9.  Entitlement to service connection for degenerative arthritis of right knee, to include as secondary to the service-connected left knee disability.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

11.  Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 1985 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the Board before the undersigned Veterans Law Judge (VLJ) in April 2014.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim.

The issues of entitlement to increased initial ratings for lumbar spine disability, left knee disability, hypertensive heart disease, hypertension, hypertensive chronic headaches, and status post appendectomy with scar; and entitlement to service connection for left shoulder disability, right knee disability, GERD, and acne are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is assigned the maximum schedular rating available and is manifested by constant ringing in the ears; the Veteran has not alleged that the condition has required hospitalization or results in any interference with employment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).

With regard to the claim for a higher rating for tinnitus, the appeal arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because         the purpose that the notice is intended to serve has been fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, and VA examination reports.  

The Veteran was afforded a hearing before a VLJ in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran did make one remark regarding the status of his tinnitus, but otherwise confirmed upon questioning from the VLJ that he did not desire to provide additional testimony on that issue.  Accordingly, the Board finds that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinnitus is evaluated under Diagnostic Code 6260, which provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).  This is the maximum schedular evaluation assignable for that condition. 

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed,        his only complaint regarding the tinnitus is that it "stays with me."  See Hearing Transcript, p. 53.  Constant ringing is specifically considered in the evaluation assigned.  The Veteran has not alleged that his tinnitus impacts employment or that   he has required hospitalization for the condition.  Accordingly, his disability picture   is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Thus, referral for extraschedular consideration is not warranted.  Id.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for tinnitus is denied.  


REMAND

At the April 2014 hearing, the Veteran and his representative pointed out that the Veteran's symptomatology related to the service-connected lumbar spine disability, left knee disability, hypertensive heart disease, hypertension, hypertensive chronic headaches, and status post appendectomy with scar have increased in severity since the last VA compensation examinations conducted in April 2009.  As the record may not accurately reflect the current severity of the service-connected disabilities, additional examinations are warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Regarding the claim for service connection for a left shoulder disability, the Veteran's service treatment records (STRs) are negative for any complaints or findings of the condition.  A VA examination was conducted in April 2009 and the examiner diagnosed chronic ligamentous strain.  The examiner did not render a nexus opinion.  The Veteran contends he injured his left shoulder in a jump.  The record reveals the Veteran received a senior parachute badge.  The Veteran should be afforded an examination with a nexus opinion to resolve this issue.  

Regarding the right knee disability, the Veteran's STRs are negative for any complaints or findings of the condition.  The Veteran contends that this disability is either due to jumps in service or as secondary to his service-connected left knee disability.  The April 2009 VA examiner diagnosed right knee degenerative arthritis based on an X-ray study.  

The Board notes this diagnosis was within a year of discharge from service.  Arthritis is a chronic condition and may be presumed to have been incurred in service if manifested to at least 10 percent rating within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  However, there was no limitation of motion or painful motion noted at the time of the April 2009 VA examination to suggest that the arthritis was manifested to a compensable degree.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the arthritis was noted only a few months after discharge, and the Veteran did parachute jumps in service, the Board finds that an examination with nexus opinion is warranted on this issue.  Additionally, the Veteran is also claiming his right knee disability as secondary to his service-connected left knee arthritis.  An opinion on that theory of service connection should also be sought.  Additionally, the Veteran has not been provided VCAA notice on how to substantiate claims for secondary service connection.  Such should be accomplished on remand.

The Veteran STRs show that he was treated for gastritis, esophagitis, chronic reflux, and GERD in service.  On his retirement exam in December 2007, GERD with history of H. Pylori was diagnosed.  On VA examination in April 2009, an upper gastrointestinal series was normal.  The April 2009 VA examiner stated that there was no gastrointestinal pathology to render a diagnosis.  However, the Veteran testified that he has been treated for GERD multiple times since service.  Relevant treatment records should be requested. 

Regarding the Veteran's claim for service connection for acne, his STRs show that he was treated for acne vulgaris in service.  The April 2009 VA examiner stated that there was no pathology to render a diagnosis of acne.  However, the Veteran has testified that he undergoes treatment for acne.  These records should be requested on remand.

In addition, the Veteran also testified at his hearing he receives his ongoing medical treatment at Fort Belvoir, Virginia Community Hospital and associated satellite clinic in Woodbridge, Virginia.  He also noted he underwent a cardiac stress test at Walter Reed Army Medical Center in Washington, DC in 2008.  These treatment records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA letter advising the Veteran of the information and evidence necessary to substantiate his claim for service connection for a right knee disability as secondary to service-connected disability. 

2.  Ask the Veteran to provide completed release forms for all medical providers who have treated his lumbar spine, left shoulder, both knees, heart, hypertension, headaches, GERD, residuals of his appendectomy with scar, and acne, to include Fort Belvoir, Virginia Community Hospital and associated satellite clinic in Woodbridge, Virginia, and for the 2008 cardiac stress test conducted at Walter Reed Army Medical Center in Washington, DC.   After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such. 

3.  After the above has been completed to the extent possible, schedule a VA spine examination to assess the severity of the Veteran's service-connected lumbar spine disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported to include range of motion studies.  All orthopedic and neurological symptomatology attributed to his service-connected chronic ligamentous lumbar strain should be reported.

4.  Schedule the Veteran for a VA joints examination to assess the severity of the Veteran's service-connected left knee disability, to obtain an opinion as to whether any current left shoulder disability is related to service, and to obtain an opinion as to whether any right knee condition is related to service or service-connected left knee disability.  All indicated tests should be conducted and the results reported, including range of motion studies. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a.  Please provide the diagnoses for any left shoulder and right knee disabilities identified. 

b.  Is it at least as likely as not (50% probability or greater) that any diagnosed left shoulder disability had its onset in service or is otherwise related to service, to include parachute jumping therein.  Please explain why or why not.

c.  Is it at least as likely as not (50% probability or greater) that any diagnosed right knee disability had its onset in service or is otherwise related to service, to include parachute jumping therein.  Please explain why or why not.  In rendering the opinion concerning whether the right knee disability arose in service, the examiner should address the significance of the findings of arthritis by the April 2009 VA contract examiner only 11 months after discharge from service.

d.  If the right knee disability is not related to service, is it at least as likely as not that any diagnosed right knee disability was caused by his service-connected left knee disability, to include the Veteran's report of increased pressure on the right knee due to favoring the left knee.  Please explain why or why not. 

e.  If not caused by the service-connected left knee disability, is it at least as likely as not that the diagnosed right knee disability was permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by his service-connected left knee disability, to include the Veteran's report of increased pressure on the right knee due to favoring the left knee?  Please explain why or why not.  

f.  If the examiner finds that the Veteran's right knee condition is permanently worsened beyond normal progression (aggravated) by his service-connected left knee disability, the examiner should attempt to quantify the level of permanent worsening attributable to the service connected disability beyond the baseline level of disability.

5.  Schedule the Veteran for a VA hypertension and heart examinations in order to determine the current severity of his hypertension and hypertensive heart disease.  The examiner should review the claims file.  All indicated  tests should be conducted and the results reported, to include blood pressure readings for the hypertension and METS testing for the hypertensive heart disease.  All symptomatology associated with the conditions should be reported. 

6.  The Veteran should be afforded a VA headache examination to determine the current severity of his hypertensive chronic headaches.  The examiner should review the claims file.  The examiner should describe     all symptomatology related to the Veteran's hypertensive headaches and indicate the frequency, duration, and nature of the headaches.  

7.  Schedule the Veteran for a VA scar examination to determine the current nature of his appendectomy scar.  The examiner should review the claims file.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide a detailed description of the appendectomy scar to include the size of the scar, and whether the scar is painful and/or unstable.  

8.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and     his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


